                                         Case 5:17-cv-00220-LHK Document 1123 Filed 01/04/19 Page 1 of 1




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                  UNITED STATES DISTRICT COURT
                                   9
                                                                     NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                                                              SAN JOSE DIVISION
                                  11

                                  12     FEDERAL TRADE COMMISSION,                           Case No. 17-CV-00220-LHK
Northern District of California
 United States District Court




                                  13                    Plaintiff,                           ORDER RE SAMSUNG’S MOTION TO
                                                                                             SEAL
                                  14             v.
                                                                                             Re: Dkt. 1112
                                  15     QUALCOMM INCORPORATED,
                                  16                    Defendant.

                                  17

                                  18          The Ninth Circuit has held, and this Court has previously ruled, that “pricing terms, royalty

                                  19   rates, and guaranteed minimum payment terms” of patent licensing agreements plainly constitute

                                  20   trade secrets, and are thus sealable. In re Elec. Arts, Inc., 298 F. App’x 568, 569 (9th Cir. 2008).

                                  21   If Samsung seeks to seal more than this limited information, Samsung’s motion to seal will be

                                  22   overly broad and will be denied.

                                  23   IT IS SO ORDERED.

                                  24   Dated: January 4, 2019

                                  25                                                    ______________________________________
                                                                                        LUCY H. KOH
                                  26                                                    United States District Judge
                                  27

                                  28                                                     1
                                       Case No. 17-CV-00220-LHK
                                       ORDER RE SAMSUNG’S MOTION TO SEAL
